This case was tried before the pronouncement of the Supreme Court in Western Union Telegraph Co. v. Esteve Bros.  Co. (decided June 21, 1921) 256 U.S. 566, 41 Sup. Ct. 584,65 L.Ed. 1094. This deliverance, along with that of Gardner v. W. U. Tel. Co., 231 Fed. 405, 145 C.C.A. 399, to review and revise which certiorari was denied by the Supreme Court, 243 U.S. 644,645, 37 Sup. Ct. 405, 61 L.Ed. 944, requires the conclusion that the court erred in giving effect to view expressed by the demurrers to pleas 3, 4, and 5. It is unnecessary to repeat the considerations stated in those decisions, inducing the conclusion that such matters as these pleas assert have the force and effect of law, and whether known to the parties or not, and though otherwise not incorporated in the contract for telegraphic service, impose their rule upon the rights of the parties, and restrict them accordingly; this to the end that the uniformity, the nondiscrimination the acts of Congress contemplate may be effectually assured.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.